Citation Nr: 0531254	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  03-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right hip, with retained foreign bodies, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.

For good cause shown, the motion for advancement on the 
Board's docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the veteran has been 
notified of the evidence necessary to substantiate his claim.  

2.  Residuals of the gunshot wound to the right hip include 
X-ray evidence of a retained foreign body and subjective 
complaints of reduced function.

3.  Recent examination showed essentially normal motion 
involving the right hip, no neurologic abnormality, and no 
weakness or instability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a gunshot wound to the right hip, with 
retained foreign body, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.73, 
Diagnostic Codes 5255, 5313 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002).  Regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (RO) decision on a claim for 
VA benefits.  In this case, the veteran was, in fact, 
provided notice by a communication dated in December 2002, 
several months prior to the initial RO decision in March 
2003.  Additionally, as recently as September 2004, the 
veteran was provided the opportunity to submit evidence, was 
notified of what evidence was required to substantiate his 
claim, was provided notice of who was responsible for 
securing the evidence, and was advised to submit any 
information or evidence in his possession.  He was also 
provided with a statement of the case in May 2003 and a 
supplemental statement of the case dated in June 2005, and 
this apprised him of pertinent regulations and VA actions 
with regard to his claim.  

The Board notes that VA has made reasonable efforts to obtain 
relevant records identified by the veteran.  In this regard, 
the Board notes that the evidence includes VA treatment 
records and examination reports, as well as private medical 
records.  Indeed, the case was remanded by the Board in 
August 2004 for compliance with the VCAA and for the purpose 
of according the veteran an examination for the purpose of 
determining the current nature and extent of severity of the 
right hip disability.  This was accomplished in January 2005 
and the report of the examination is of record.  

In view of the foregoing, the Board finds that the duties to 
notify and assist with regard to this appeal have been 
satisfied.  The Board notes that all the VCAA essentially 
requires is that the duty to notify is satisfied and that a 
claimant is given the opportunity to submit information and 
evidence in support of a claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Pertinent Laws and Regulations

Disability evaluations are determined from the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In evaluating the severity of a particular disability, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for a conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
system, and medical examiners must furnish a full description 
of the effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and enable VA to 
make a more precise evaluation of the disability and of any 
changes in the condition.  Schafrath at 594.  In addition, 
38 C.F.R. §§ 4.40 and 4.45 require consideration of 
functional disability due to pain and weakness.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visual 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.40 and 4.45.

Service connection is currently in effect for residuals of a 
gunshot wound to the right hip.  Shrapnel wounds often result 
in impairment of muscle, bone, and/or nerve.  Through-and-
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
group damage is categorized as slight, moderate, moderately 
severe, and/or severe, and is evaluated under 38 C.F.R. 
§ 4.56.  In considering the residuals of such injuries, it is 
essential to trace the medical and industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the intended circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.

Under Diagnostic Codes 5301 through 5323, 38 C.F.R. § 4.56(d) 
requires that disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe as follows:  

Moderate disability of muscles-(i) type of injury.  Through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
inservice treatment for the wound.  Record of consistent 
complaint of one or more cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56( c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

Moderately severe disability of muscles.  (i) Type of injury.  
Through-and-through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii)  History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of a 
wound.  Record of consistent complaint of cardinal signs and 
symptoms and loss of disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

In the alternative, Diagnostic Code 5255 provides for a 20 
percent disability rating when there is malunion of a femur 
with moderate knee or hip disability.  The next higher rating 
of 30 percent is provided when there is malunion of a femur 
with marked knee or hip disability.  The next higher rating 
of 60 percent is authorized when there is impairment of a 
femur with fracture of the surgical neck, with false joint.  
Also, a 60 percent rating is authorized when there is 
impairment of a femur with fracture of the shaft or 
anatomical neck with nonunion, without loose motion, and with 
weight bearing preserved with aid of a brace.  The maximum 
rating of 80 percent is assigned when there is impairment of 
the femur with fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71(a), Code 5255.

Factual Background

The evidence of record shows that the veteran sustained a 
penetrating missile wound with entrance 2 inches lateral and 
4 inches inferior to the suprailiac spine, right upper thigh, 
without artery or nerve involvement in September 1950.

Service connection for residuals of the gunshot wound to the 
right hip was granted by rating decision dated in March 1986.  
A 10 percent rating was assigned, effective November 18, 
1985, the date of receipt of the claim for service 
connection.

The medical evidence of record includes the report of an 
authorized examination of the veteran at the Ohio State 
University Medical Center in August 2000.  The veteran 
indicated that following an accidental shooting in service 
when he was shot in the right hip while on the firing range, 
there was no surgery performed.  Currently, he complained of 
pain, weakness, and stiffness involving the hip.  He stated 
that he took Aspirin on an as-needed basis.  He complained 
that his impairment primarily consisted of an inability to 
walk more than two blocks.  He used no crutches, braces, or 
other assistive device.  There had never been any surgery for 
the hip and he reported no history of dislocation or 
subluxation.  He also reported no history of inflammatory 
arthritis.  

On current examination of the "left (sic)" hip, there was 90 
degrees' flexion, 20 degrees extension, 40 degrees' 
abduction, and 20 degrees' adduction.  Also, there were 20 
degrees of external rotation and 10 degrees of internal 
rotation.  The veteran complained of pain and the loss of 5 
degrees of flexion and extension.  There were no palpable 
abnormalities on examination.  

X-ray studies of the right hip showed no significant 
degenerative process.  There was a row of shrapnel along the 
intertrochanteric region of the right proximal femur with a 
bullet fragment, to rest on the posteromedial soft tissues.  
It was noted the left hip appeared unremarkable on the study.

Another examination was accorded the veteran at the Ohio 
State University Medical Center in February 2003.  Complaints 
included daily pain and stiffness.  However, the veteran 
denied instability, swelling, heat or redness.  He was still 
not using any crutch, brace, or other assistive device.  He 
denied any dislocation or recurrent subluxation.  He 
complained that his daily activity was affected and that he 
could not walk for very far and had to live with pain.  

On examination he was described as in no apparent distress.  
He walked with a slow, narrow-based gait.  There was no 
tenderness to palpation over the hip.  Also, there was no 
erythema or edema.  He exhibited severely limited range of 
motion with flexion to 60 degrees, extension to 10 degrees, 
abduction to 30 degrees, adduction to 15 degrees, internal 
limitation to 30 degrees, and external rotation to 40 
degrees.  The clinical examination assessment was right hip 
sprain/strain status post shrapnel fragment wound, described 
as moderately disabling. X-ray studies of the hip at that 
time showed post-traumatic changes of the right proximal 
femur from a prior gunshot wound that retained bullet 
fragment in the medial aspect of the right upper thigh, with 
no acute osseous abnormality.

A VA orthopedic examination was accorded the veteran in 
January 2005.  The veteran stated that following service he 
worked on a regular basis until about 15 years prior to the 
examination.  Currently, he complained of discomfort of the 
hip and associated stiffness.  He was not using a cane.  He 
claimed that he was limited in terms of walking and could 
tolerate walking for a maximum of only one-half block.  He 
acknowledged he was not taking any pain medication.  

He demonstrated a slow deliberate gait.  No assistive device 
was used.  There was observed a small pinpoint scar on the 
right hip.  The hip showed flexion to 95 degrees, extension 
to 25 degrees, abduction to 35 degrees, adduction to 20 
degrees, internal rotation to 35 degrees and external 
rotation to 45 degrees.  Neurologic examination was normal.  

The examination diagnosis referred to the X-ray study of the 
right hip taken in February 2003 showing a normal hip joint 
with a retained bullet foreign body.  The examiner stated 
that clinical examination and X-ray studies showed no 
ankylosis and/or arthritis.  He added that the examination 
showed no neurologic loss and/or weakness involving the lower 
extremities, specifically the right hip joint.  He found no 
instability at the hip joint.  The examiner added there was 
no significant loss of functioning involving the right hip.  
He noted that while the veteran complained subjectively of 
reduced function, this could not be corroborated on the basis 
of the objective examination.  The examiner opined that the 
veteran "has subjective complaints and functional loss that 
seem out of proportion" due to findings on clinical and X-ray 
examination.  He noted the claims file had been reviewed for 
purposes of the examination.  

Analysis

Based on current findings, the Board is of the opinion that 
the veteran currently exhibits no more than moderate hip 
disability, or moderate impairment of Muscle Group XIII.  
This is particularly the case given that, as noted above, the 
veteran currently exhibits no weakness, no instability, 
essentially normal motion, and no significant loss of 
functioning to the right hip on an objective basis.  The VA 
orthopedist who conducted the recent examination of the 
veteran in January 2005 opined that while the veteran had 
subjective complaints, they were out of proportion to the 
essentially normal findings on clinical examination.  
Reference was made to an X-ray study of the hip taken in 
February 2003 showing the presence of retained foreign body, 
but the examiner found no indication that this was causing 
any functional impairment.  Thus, while the veteran is 
competent to report his symptoms, the medical findings do not 
support the criteria warranting a higher evaluation than the 
20 percent currently in effect.  To the extent that the 
veteran has described more severe symptomatology associated 
with the gunshot wound, his leg evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)

In reaching this determination, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.49, 
55 (1991).


ORDER

A disability rating in excess of 20 percent for residuals of 
a gunshot wound to the right hip, with retained foreign body, 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


